Citation Nr: 0604685	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  05-07 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.  


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from July 1947 to January 1950 
and from April 1952 to April 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating determination of a 
special processing unit at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  The RO denied 
entitlement to service connection for asbestosis.  

In January 2006, the veteran's motion to advance his case on 
the Board docket due to hardship was denied.  However, the 
Board on its own motion hereby advances the case on the 
Board's docket due to the veteran's age pursuant to 38 
U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Our review finds that the veteran indicated that he wishes to 
attend a hearing before a Member of the Board at the VA 
Regional Office on his substantive appeal on VA Form 9 
received in March 2005.  In August 2005, the veteran 
confirmed that he still wished to have a Travel Board hearing 
at the VA RO in Montgomery, Alabama.  Therefore, the Board 
finds that this matter should be REMANDED to schedule the 
veteran for a Travel Board hearing.  See 38 C.F.R. § 20.704 
(2005). 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a Board 
hearing at the RO before a Veterans Law Judge as 
per the veteran's request.  Appropriate 
notification should be given to the appellant 
and his representative, if any, and such 
notification should be documented and associated 
with the claims folder. 

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

